The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested: 
MONITORING POWER SAVING SIGNAL AT THE RESOURCE INDICATED BY A POWER SAVING CONFIGURATION.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-12, 15, 17, 19-22, 25-27, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ang et al (US 2016/0127997).
Consider claim:

1. Ang teaches the method of monitoring a power saving signal (claimed “monitoring of power saving” corresponds to scheduling of power saving paragraphs 50, 110, 121), the method being performed by a terminal, the method comprising: 
receiving configuration information of a power saving signal (configuration corresponds to Ang’s ENB requested scheduling of various sleep levels by the UE see figure 5, item 508, paragraphs 58, 110, 137, 138), wherein the configuration information is at least used for indicating a resource location (NOTE that claimed “resource location” is the time domain location i.e. the time period of its transmission “As an example, as shown in FIG. 4, the power saving signal is periodically transmitted, and the terminal monitors the power saving signal in a corresponding period of the power saving signal” see instant specification paragraph 83); 

2. Ang teaches the method according to claim 1, further comprising: determining whether to monitor a downlink control channel according to whether the power saving signal is monitored (ack of request indicates monitoring at scheduled power saving see figure 4 paragraphs 57, 58).
3. Ang teaches the method according to claim 1, wherein receiving the configuration information of the power saving signal comprises: receiving a broadcast message sent by the network-side device, wherein the broadcast message comprises the configuration information of the power saving signal; or, receiving a dedicated signaling sent by the network-side device, wherein the dedicated signaling comprises the configuration information of the power saving signal (configuration corresponds to Ang’s ENB requested scheduling of various sleep levels by the UE see figure 5, item 508, paragraphs 58, 110, 137, 138).
4. Ang teaches the method according to claim 3, wherein before receiving the broadcast message sent by the network-side device, the method further comprises: sending a request message to the network-side device, wherein the request message is used for requesting the network-side device to send the configuration information of the power saving signal (request for power saving mode figure 4, paragraphs 57, 58).
5.-6. (canceled)
7. Ang teaches the method according to claim 3, wherein before receiving the dedicated signaling sent by the network-side device, the method further comprises: 

8. Ang teaches the method according to claim 1, wherein the configuration information of the power saving signal comprises at least one of following: time-domain location information of transmission of a power saving signal (configuration, i.e. scheduling includes time domain information see figure 6, paragraphs 118-120); a time offset between a monitoring position of the power saving signal and a system frame number 0 and/or a slot start position; a transmission duration of a power saving signal; a timing advance between a monitoring position of the power saving signal and a monitoring position of a downlink control channel; frequency-domain position information of transmission of the power saving signal; an effective time duration of the power saving signal; a duration of monitoring the downlink control channel.
9. Ang teaches the method according to claim 1, wherein the configuration information of the power saving signal further comprises at least one of following: 


10. Ang teaches the method of configuring a power saving signal (claimed “configuring of power saving” corresponds to scheduling of power saving paragraphs 50, 110, 121), the method being performed by a network-side device (eNB see figure 4 paragraphs 57, 58), the method comprising: 
sending configuration information of a power saving signal (configuration corresponds to Ang’s ENB requested scheduling of various sleep levels by the UE see figure 5, item 508, paragraphs 58, 110, 137, 138), wherein the configuration information is at least used for indicating a resource location of the power saving signal (NOTE that claimed “resource location” is the time domain location i.e. the time period of its transmission “As an example, as shown in FIG. 4, the power saving signal is periodically transmitted, and the terminal monitors the power saving signal in a corresponding period of the power saving signal” see instant specification paragraph 83); 
sending the power saving signal at the resource location indicated by the configuration information (ack of request indicates monitoring at scheduled power saving see figure 4 paragraphs 57, 58).

11. Ang teaches the method according to claim 10, wherein sending the configuration information of the power saving signal comprises: sending a broadcast message, wherein the broadcast message comprises the configuration information of the power saving signal; or, sending a dedicated signaling comprising the configuration information of the power saving signal (configuration corresponds to Ang’s ENB requested scheduling of various sleep levels by the UE see figure 5, item 508, paragraphs 58, 110, 137, 138).
12. Ang teaches the method according to claim 11, wherein, before sending the broadcast message, the method further comprises: receiving a request message sent by a terminal, wherein the request message is used for requesting the network-side device to send the configuration information of the power saving signal (request for power saving mode figure 4, paragraphs 57, 58).
13.-14. (canceled)
15. Ang teaches the method according to claim 11, wherein before sending the dedicated signaling comprising the configuration information of the power saving signal, the method further comprises: sending a first capability request message to a terminal (in some cases the eNB may first request power saving before the UE reports capabilities paragraphs 136, 137); receiving a power saving capability of the terminal reported by the terminal according to the first capability request message (UE transmits capabilities see figures 4, 5, 7, 8); wherein the power saving capability of the terminal comprises at least one of following: whether the terminal supports reception of a power saving signal; whether the terminal supports a power saving operation; whether the 
16. (canceled)
17. Ang teaches the method according to claim 10, wherein the configuration information of the power saving signal comprises at least one of following: time-domain location information of transmission of the power saving signal (configuration, i.e. scheduling includes time domain information see figure 6, paragraphs 118-120); a time offset between a monitoring position of the power saving signal and a system frame number 0 and/or a slot start position; a duration of transmission of the power saving signal; a timing advance between a monitoring position of the power saving signal and a 
18. (canceled)


19. Ang teaches the terminal (UE figures 4, 5), comprising:
 a transceiver (transceiver figure 2 items 232, 235, 254, 256, paragraph 37), 
a storage, a processor, and a program stored on the storage and executable by the processor (processor stored program embodiment figure 2, paragraph 43, 157, 158); 
wherein the transceiver is configured for receiving configuration information of a power saving signal (configuration corresponds to Ang’s ENB requested scheduling of various sleep levels by the UE see figure 5, item 508, paragraphs 58, 110, 137, 138), wherein the configuration information is at least used for indicating a resource location of the power saving signal (NOTE that claimed “resource location” is the time domain location i.e. the time period of its transmission “As an example, as shown in FIG. 4, the power saving signal is periodically transmitted, and the terminal monitors the power saving ; 
the processor is configured to read a program in the storage and perform a step (processor stored program embodiment figure 2, paragraph 43, 157, 158)of monitoring the power saving signal at the resource location indicated by the configuration information (ack of request indicates monitoring at scheduled power saving see figure 4 paragraphs 57, 58).
20. Ang teaches the terminal according to claim 19, wherein the processor is further configured for determining whether to monitor a downlink control channel according to whether the power saving signal is monitored (ack of request indicates monitoring at scheduled power saving see figure 4 paragraphs 57, 58).
21. Ang teaches the terminal according to claim 19, wherein the transceiver is further configured for: receiving a broadcast message sent by the network-side device, wherein the broadcast message comprises the configuration information of the power saving signal; or, receiving a dedicated signaling sent by the network-side device, wherein the dedicated signaling comprises the configuration information of the power saving signal (configuration corresponds to Ang’s ENB requested scheduling of various sleep levels by the UE see figure 5, item 508, paragraphs 58, 110, 137, 138).
22. Ang teaches the terminal according to claim 21, wherein the transceiver is further configured for sending a request message to the network-side device before receiving the broadcast message sent by the network-side device, wherein the request message is used for requesting the network-side device to send the configuration 
23.-24. (canceled)
25. Ang teaches the terminal according to claim 21, wherein the transceiver is further configured for: receiving a first capability request message sent by the network-side device (in some cases the eNB may first request power saving before the UE reports capabilities paragraphs 136, 137); reporting a power saving capability of the terminal to the network-side device according to the first capability request message (UE transmits capabilities see figures 4, 5, 7, 8); wherein the power saving capability of the terminal comprises at least one of following: whether the terminal supports reception of a power saving signal; whether the terminal supports a power saving operation; whether the terminal supports periodic reception of a power saving whether the terminal supports continuous monitoring of a power saving signal; whether the terminal supports deep sleep (sleep capabilities reports see paragraph 110).
26. Ang teaches the terminal according to claim 19, wherein the configuration information of the power saving signal comprises at least one of following: time-domain location information of transmission of the power saving signal (configuration, i.e. scheduling includes time domain information see figure 6, paragraphs 118-120); a time offset between a monitoring position of the power saving signal and a system frame number 0 and/or a slot start position; a transmission duration of the power saving signal; a timing advance between a monitoring position of the power saving signal and a monitoring position of a downlink control channel; frequency-domain position 
27. Ang teaches the terminal according to claim 19 or 26, wherein the configuration information of the power saving signal further comprises at least one of following: identification information of the power saving signal (configuration corresponds to Ang’s ENB requested scheduling of various sleep levels by the UE see figure 5, item 508, paragraphs 58, 110, 137, 138); a cell group identification list to which the configuration information is applicable; a distribute unit identification list to which the configuration information is applicable; a minimum threshold value of a signal quality of an effective power saving signal.
28.-29. (canceled)

30. Ang teaches the network-side device, comprising: a transceiver, a storage, a processor, and a program stored on the storage and executable by the processor; wherein the processor is configured to read a program in the storage and control the transceiver to perform steps of the method of configuring a power saving signal according to claim 10 (processor stored program embodiment figure 2, paragraph 43, 157, 158).
31.-40. (canceled)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887